 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Matthew James Griffin,                             No. CV-17-02144-PHX-SMB (CDB)
10                  Plaintiff,                          ORDER
11   v.
12   CoreCivic, et al.,
13                  Defendants.
14
15          Pending before the Court is the Report and Recommendation (“R&R”) of
16   Magistrate Judge Camille Bibles (Doc. 137) recommending that Defendants Acuna and
17   Rodriguez and Plaintiff’s claims against these Defendants be dismissed without prejudice
18   for Plaintiff’s failure to timely effect service of process. The Magistrate Judge advised the
19   parties that they had fourteen days to file objections to the R&R. (R&R at 2) (citing Rule
20   72, Federal Rules of Civil Procedure) Plaintiff filed an objection on November 21, 2019
21   (Doc. 146).
22          The Court has considered the objection and reviewed the Report and
23   Recommendation de novo. See Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1) (stating that
24   the court must make a de novo determination of those portions of the Report and
25   Recommendation to which specific objections are made). The Court agrees with the
26   Magistrate Judge’s determinations, accepts the recommended decision within the meaning
27   of Rule 72(b), Fed. R. Civ. P., and overrules Plaintiff’s objection. See 28 U.S.C. § 636(b)(1)
28   (stating that the district court “may accept, reject, or modify, in whole or in part, the
 1   findings or recommendations made by the magistrate”).
 2          Specifically, Plaintiff”s objection tries to offer an excuse for his failure to serve.
 3   However, Plaintiff was previously given an extension of time to accomplish service. Then,
 4   after failing to serve again, Plaintiff was given more time to show cause for his failure to
 5   effect service of process. Plaintiff failed to show cause by the deadline set. Even if the
 6   Court were to consider Plaintiff’s explanation, it does not show good cause to avoid
 7   dismissal.
 8          IT IS THEREFORE ORDERED that Report and Recommendation of the
 9   Magistrate Judge (Doc. 137) is accepted and Defendants Acuna and Rodriguez and
10   Plaintiff’s claims against these Defendants are dismissed without prejudice for Plaintiff’s
11   failure to timely effect service of process.
12          Dated this 17th day of December, 2019.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    -2-
